SHELBY,
Circuit Court (concurring). . A person may, after the expiration of one month and within the next twelve months subsequent to being adjudged a bankrupt, file an application for a discharge in the court of bankruptcy in which the proceedings are pending. If it be shown to the judge that he was unavoidably prevented from filing it within twelve months, it mg.y be filed within, “but not after the expiration of, the next six months.” Section 14, Bankr. Act 1898 (30 Stat. 544). This is clearly a limitation of 12 months in which to make application for the discharge, with authority conferred on the court to extend it for six months. After the expiration of 18 months, an application for a discharge would be rightfully dismissed; in fact, it has been held that the court has no jurisdiction to grant it. In re Fahy (D. C.) 116 Fed. 239 (Judge Shiras); In re Wagner (D. C.) 139 Fed. 87 (Judge Hawley); 2 Remington on Bankruptcy, § 2727, and cases cited. -Section 14 clearly shows the legislative intention to limit the right to make the application, the period within which the bankrupt must act being specifically stated. If, after the expiration of the time, the bankrupt, by contracting hew debts and instituting a second proceeding, could obtain a discharge from debts provable or proved in the first proceeding, the intention of Congress would be defeated. Such construction would make the limitation ineffectual, because the bankrupt could avoid it by instituting the second proceeding. The result of the decisions of the Circuit Courts of Appeals cited by Judge GRUBB is right, I think, as a construction of the act based on the intention shown by the prescribed-limitation. To construe the act otherwise would be to ingraft on it a mode of extending the time for obtaining a discharge beyond 18 months. It seems to me, therefore, that the conclusion is correct as a construction of the act, whether the doctrine of res judicata is applicable or not, that a bankrupt, after the expiration of 18 months from adjudication, is not entitled, on a second proceeding, to a discharge from debts provable in the first.
I coxxcur in the opinion that the order should be affirmed.